Citation Nr: 1039378	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  09-14 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his guardian/custodian



INTRODUCTION

The Veteran served on active duty from January 1970 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The Veteran, his guardian and his representative 
appeared before the undersigned at a video conference hearing in 
February 2010.  A transcript of this hearing is associated with 
the claims file.

As noted at the Veteran's February 2010 Board hearing, his claim 
on appeal is not limited specifically to service connection for 
PTSD; rather, the proper issue before the Board is entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Court of Appeals for Veterans Claims held that a service 
connection claim cannot be limited only to the diagnosis that the 
Veteran lists on the claim form.  Rather, the RO and the Board 
must consider additional diagnoses that can be reasonably 
encompassed by the claimant's description of the claim, the 
symptoms the claimant describes, and the information obtained in 
developing the claim.  

The Board notes that the Veteran and his guardian filed an 
informal claim in February 2007, in which they requested that the 
Veteran's claim for a nervous disorder, which they indicated had 
been subsequently diagnosed as PTSD, be re-opened.  A March 1971 
rating decision indicates that the Veteran was denied service 
connection for a neuropsychiatric disorder.  However, the RO 
treated the February 2007 claim as a new claim, rather than a re-
opened claim, and did not require that the Veteran submit new and 
material evidence.  See 38 C.F.R. § 3.156.  In Boggs v. Peake, 
520 F.3d 1330, 1335 (2008), the United States Court of Appeals 
for the Federal Circuit held that a distinctly diagnosed disease 
is a different factual basis for a claim, and therefore is not a 
re-opened claim, but a new claim.  In this case, the Veteran 
claimed service connection in February 2007 for a psychiatric 
disorder to include PTSD, which is arguably a different condition 
than was at issue in the March 1971 rating decision, and requires 
consideration of VA regulations as set forth at 38 C.F.R. 
§ 3.304(f) that were not in effect at the time of the March 1971 
adjudication.  Further, new service department records were 
received in April 2008.  See 38 C.F.R. § 3.156(c).  Based on 
these considerations, the RO was correct in not requiring that 
new and material evidence be received in order to reopen the 
claim as denied in March 1971.

The appeal is REMANDED to the RO in Boston, Massachusetts.  VA 
will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for an acquired psychiatric disorder.  This claim will be 
remanded for additional development and to afford the Veteran a 
VA examination and opinion.

Social Security Records

The Board notes that the Veteran's representative indicated 
during an October 2008 hearing before an RO Decision Review 
Officer that the Veteran is currently receiving Social Security 
Administration (SSA) benefits as a disabled adult child, a 
benefit he apparently received through his father's SSA 
entitlement.  It appears that the SSA records may bear directly 
upon the issues currently before the Board, and efforts must be 
made to determine if they exist, and if so, to obtain them.  See 
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); Golz v. 
Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).



Medical Records

The VA also has a duty to assist in obtaining all of the 
Veteran's relevant medical treatment records, to include records 
of relevant VA  treatment.  See 38 U.S.C.A. § 5103A(a)-(c); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran's guardian has 
indicated that the Veteran received extensive treatment for his 
psychiatric condition, covering the time period from April 1970 
forward.  Additionally, the Veteran's representative indicated 
during the October 2008 hearing before the Decision Review 
Officer that he was waiting for 21 volumes of medical records 
from the Montrose VAMC.  (See DRO hearing transcript, pages 8-9.)  
These files do not appear to have been associated with the claims 
file.  Upon remand, the RO should attempt to obtain all records 
of treatment at VA facilities that are relevant to his claim for 
service connection for psychiatric disability.

VA Examination and Presumption of Soundness

VA has a duty to provide a VA examination and opinion when: (1) 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) there otherwise is insufficient competent 
medical evidence of record to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Board finds that the VA has a duty to provide a VA 
examination in this case.  With respect to the first element, 
there is ample evidence in the Veteran's medical records that the 
Veteran has a current disability.  Additionally, the Veteran's 
service treatment records show hospitalization during service for 
a psychiatric disability.  The Veteran's medical records and the 
testimony of his brother indicate that the Veteran's symptoms 
have continued since service.  Therefore, VA must provide the 
Veteran a VA examination and opinion.  38 U.S.C.A. § 5103A(d).

At the Veteran's January 1970 service entrance examination, the 
Veteran was clinically evaluated as psychiatrically normal, and 
no psychiatric defect or disease was noted.  Therefore, the 
presumption of sound condition upon entry into active service 
will apply in this matter.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); VAOPGCPREC 3-2003.

To rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, the Department of Veterans Affairs (VA) must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).  The VA examiner will therefore be 
requested to discuss whether the Veteran's psychiatric clearly 
and unmistakably existed prior to active service, and if so, 
whether the condition was clearly and unmistakably not aggravated 
by active service. 


Accordingly, the case is REMANDED for the following action:

1.  The RO should confirm with the Veteran's 
guardian or representative whether the 
Veteran is receiving SSA disability benefits.  
The Veteran's representative indicated during 
an October 2008 hearing before an RO Decision 
Review Officer that the Veteran is currently 
receiving SSA benefits as a disabled adult 
child, a benefit he apparently received 
through his father's SSA entitlement.  If the 
Veteran is receiving SSA disability benefits, 
the RO should seek to obtain all available 
SSA records pertaining to the Veteran's 
disability benefits.  Efforts to obtain such 
records must continue until either the 
records are found or it is determined that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All attempts made to obtain the 
records and responses thereto should be 
associated with the claims file.

2.  The RO should confer with the Veteran's 
guardian and representative to confirm all VA 
locations where the Veteran has been treated 
for a psychiatric disability.  

After obtaining any appropriate 
authorizations for release of medical 
information, the RO should seek to obtain all 
relevant VA and private medical records 
pertaining to the Veteran's psychiatric 
disability that are not associated with the 
claims file. 

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO.

3.  Once the above development is complete, 
the RO should schedule the Veteran for a VA 
medical examination to determine the nature 
and etiology of the Veteran's current 
acquired psychiatric disability.  

The claims folder, including all medical 
records, and a copy of this remand, will be 
reviewed by the examiner.  The examiner must 
acknowledge receipt and review of the claims 
folder.

(a)	The examiner must provide a diagnosis 
for each current psychiatric disability 
found upon examination, and provide a 
medical opinion as to whether it is at 
least as likely as not (whether there 
is a 50 percent or greater probability) 
that each such disability was present 
during active service or is related to 
any disease, injury or incident of 
service.

(b)	The examiner must discuss the 
significance of a report of VA 
psychological evaluation on January 18 
and 28 of 1970, that includes a 
diagnostic impression of chronic 
undifferentiated schizophrenia, early 
stage, in a decompensated inadequate 
personality character disorder, and 
further notes that with continued 
regression, the condition could 
eventually lapse into a catatonic-like 
stupor.  The Veteran entered into 
active duty on January 29, 1970. 

(c)	The examiner must review the 
Veteran's January 29, 1970, service 
entrance examination report, indicating 
that the Veteran was evaluated as 
psychiatrically normal.  The examiner 
must further review all relevant 
service treatment records and post-
service records of treatment.

(d)	The examiner must review the 
September 2010 opinion of Molly 
Plummer, Psy.D., in which Dr. Plummer 
opines that the Veteran did not exhibit 
symptoms of a psychotic disorder prior 
to his enlistment.

(e)	The examiner must provide a medical 
opinion as to whether any current 
psychiatric disability clearly and 
unmistakably existed prior to active 
service.

(f)	It is critical that, if the examiner 
finds that a current psychiatric 
disability clearly and unmistakably 
existed prior to active service, the 
examiner make a further medical finding 
as to whether that disability clearly 
and unmistakably was not aggravated 
by active service.

The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based on 
his or her clinical experience, medical 
expertise, and established medical principles.  

4.  Once the Veteran has been afforded a VA 
examination, the RO should readjudicate the 
claim, and a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  

Readjudication is to include consideration of 
the presumption of sound condition upon entry 
into service, based on the Veteran having 
been clinically evaluated as psychiatrically 
normal at his January 1970 service entrance 
examination.  See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b); Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-
2003.  

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be given adequate opportunity to 
respond before the claim is returned to the 
Board for further adjudication.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




	                                                                                    
(CONTINUED NEXT PAGE)




_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


